

115 HR 5937 IH: To designate the facility of the United States Postal Service located at 100 Calle Alondra in San Juan, Puerto Rico, as the “65th Infantry Regiment Post Office Building”.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5937IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 100 Calle Alondra in San
			 Juan, Puerto Rico, as the 65th Infantry Regiment Post Office Building.
	
		1.65th Infantry Regiment Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 100 Calle Alondra in San Juan, Puerto Rico, shall be known and designated as the 65th Infantry Regiment Post Office Building.
 (b)ReferencesAny reference in law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the 65th Infantry Regiment Post Office Building.
			